                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN



 JOY GLOBAL INC. (n/k/a KOMATSU
 MINING CORP.),
                                                               Civil Action No.: 18-2034
         Plaintiff,
                                                               COMPLAINT FOR DECLARATORY
         v.                                                    RELIEF, BREACH OF CONTRACT,
                                                               AND BREACH OF THE IMPLIED
 COLUMBIA CASUALTY COMPANY,                                    COVENANT OF GOOD FAITH
 ARCH INSURANCE COMPANY, and                                   AND FAIR DEALING
 TRAVELERS CASUALTY AND SURETY
 COMPANY OF AMERICA,                                           JURY TRIAL DEMANDED

         Defendants.



                                   NATURE OF THE ACTION

       1.        This is an action for declaratory relief and money damages for breach of contract

and breach of the implied covenant of good faith and fair dealing against defendants, who are

insurance companies that have wrongfully refused to provide insurance coverage to plaintiff,

their insured, for liabilities and defense costs arising out of and relating to underlying securities

claims. As indicated below, the defendants sold their insurance policies to plaintiff on the basis

of express representations that the policies would cover liabilities of the sort at issue in this case,

and now that plaintiff has paid its insurance premiums, been subjected to underlying claims, and

suffered the covered defense costs and liabilities at issue, they have wrongfully and unjustly

denied coverage.

       2.        Plaintiff Joy Global Inc. (“Joy Global”), now known as Komatsu Mining Corp., is

a manufacturer and servicer of heavy mining equipment headquartered in Milwaukee,

Wisconsin. Joy Global’s history of manufacturing and employing people in Milwaukee, and

elsewhere in the United States and overseas, dates back over 130 years to the 1880s. In April

                                                 -1-

              Case 2:18-cv-02034-LA Filed 12/28/18 Page 1 of 32 Document 1
2017, Joy Global was acquired by Komatsu America Corp. (“KAC”) and renamed Komatsu

Mining Corp. In connection with its sale to KAC, Joy Global and various of its officers and

directors were named as defendants in a series of eight lawsuits (collectively, the “Securities

Claims”) filed by Joy Global shareholders, who claimed that Joy Global and its officers breached

fiduciary duties, made material misrepresentations and nondisclosures, and committed other

wrongs in connection with the sale of Joy Global to KAC.

       3.      Defendants Columbia Casualty Company (“CNA”), Arch Insurance Company

(“Arch”), and Travelers Casualty and Surety Company of America (“Travelers,” and collectively

with CNA and Arch, the “Insurers”) are insurance companies that sold directors and officers

(“D&O”) liability insurance policies to Joy Global, in which they promised to pay on behalf of

Joy Global and its directors and officers the liabilities and defense costs that Joy Global has

incurred, and is continuing to incur, in connection with the Securities Claims. Insurers have

breached these commitments and, in the case of CNA, have breached the implied covenant of

good faith and fair dealing that is an essential component of every insurance policy in Wisconsin.

       4.      Specifically, as Joy Global’s primary insurer, CNA induced Joy Global to buy the

CNA policy (and the follow-form Arch and Travelers excess policies) at issue:

            a. very shortly after the Joy Global transaction was announced in July

               2016, and with the knowledge and expectation that claims of the sort

               pleaded in the Securities Claims were likely to be brought against Joy

               Global;


            b. through representations that led, and were designed to lead, Joy Global

               to understand that its liabilities and defense costs in connection with

               the Securities Claims would be insured; and


                                                -2-

            Case 2:18-cv-02034-LA Filed 12/28/18 Page 2 of 32 Document 1
             c. for double the premium that CNA otherwise would have charged Joy

                Global, if Joy Global had bought the policy without CNA’s insistence

                that claims like those pleaded in the Securities Claims were likely to

                ensue and its assurance that they would be covered under the CNA

                policy.


       5.       Joy Global now brings this action to vindicate its rights under the Insurers’

policies and Wisconsin law; to recover its losses resulting from the Insurers’ breaches of the

insurance policies that they sold to Joy Global; and to recover damages for CNA’s violation of

its duty of good faith and fair dealing toward Joy Global.

                                          THE PARTIES

       6.       Plaintiff Joy Global Inc. (“Joy Global”), now known as Komatsu Mining Corp., is

a corporation organized under the laws of Delaware with its principal place of business in

Milwaukee, Wisconsin. Joy Global is a manufacturer and distributor of mining equipment,

systems, and services.

       7.       Defendant Columbia Casualty Company (“CNA”), a wholly owned subsidiary of

CNA Financial Corporation, is a corporation organized under the laws of Illinois with its

principal place of business in Chicago, Illinois. CNA is engaged in the insurance business in

Wisconsin, and it issued the CNA insurance policy at issue to Joy Global in Milwaukee,

Wisconsin.

       8.       Defendant Arch Insurance Company (“Arch”) is a corporation organized under

the laws of Missouri with its principal place of business in Jersey City, New Jersey. Arch is

engaged in the insurance business in Wisconsin and issued the Arch insurance policy at issue to

Joy Global in Milwaukee, Wisconsin.


                                                -3-

            Case 2:18-cv-02034-LA Filed 12/28/18 Page 3 of 32 Document 1
       9.       Travelers Casualty and Surety Company of America (“Travelers”) is a

corporation organized under the laws of Connecticut with its principal place of business in

Hartford, Connecticut. Travelers is engaged in the insurance business in Wisconsin and issued

the Travelers insurance policy at issue to Joy Global in Milwaukee, Wisconsin.

                                 JURISDICTION AND VENUE

       10.      This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1332(a) because the citizenship of the parties is diverse and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

       11.      This Court has personal jurisdiction over each of the Insurers because each

Insurer engages in the insurance or other business in Wisconsin; is licensed to transact insurance

business in Wisconsin; sold and/or delivered one of the insurance policies at issue to Joy Global

in Wisconsin; and/or contracted to insure Joy Global for loss in Wisconsin, including the losses

complained of in this action.

       12.      Venue is proper in this district under 28 U.S.C. § 1391(a)-(b) because this district

has personal jurisdiction over all named defendants; the insurance policies at issue were sold and

issued to a Wisconsin resident in this district; and a substantial part of the events or omissions

giving rise to the pleaded claims occurred in this district.

                                               FACTS

A.     Joy Global’s Sale to Komatsu and the Ensuing Securities Claims

       13.      Joy Global is a Milwaukee-based manufacturer of mining equipment and provider

of mining-related systems and services whose history in Milwaukee dates back to the 1880s.

       14.      In January 2016, Komatsu America Corp. (“KAC”) approached Joy Global to

discuss the potential merits of a combination between the two companies. Following the

completion of a financial analysis conducted by Goldman Sachs and after months of

                                                 -4-

             Case 2:18-cv-02034-LA Filed 12/28/18 Page 4 of 32 Document 1
negotiations, KAC and Joy Global entered into an agreement, dated July 21, 2016, pursuant to

which KAC committed to acquire Joy Global.

       15.      That same day, Joy Global publicly announced that it had agreed to be acquired

by KAC and informed investors that it would file a proxy statement with information about the

proposed transaction. Joy Global’s Form 8-K announcing the proposed transaction was

accompanied by a copy of the parties’ acquisition agreement, a press release, and an investor

presentation regarding the proposed transaction.

       16.      On August 15, 2016, Joy Global filed a preliminary proxy statement with the

United States Securities and Exchange Commission (“SEC”), and on September 2, 2016, Joy

Global filed a definitive proxy statement. Both proxy statements contained extensive disclosures

of the analysis undertaken and the information considered by Joy Global’s board of directors in

approving the company’s proposed sale to KAC. The proxy statements further disclosed the

success fee that would be due to Goldman Sachs, and the compensation and benefits that would

be due to certain Joy Global directors and officers, if the transaction were consummated.

       17.      Over the course of the next two months, several Joy Global shareholders filed a

series of eight putative class-action lawsuits against the company and various of its directors and

officers challenging the transaction, alleging breaches of fiduciary duty and that disclosures

made in proxy statements omitted material information and thus were false and misleading in

violation of federal and/or state law. Seven of these lawsuits were filed in this Court (the United

States District Court for the Eastern District of Wisconsin), and the eighth was filed in the

Milwaukee County Circuit Court. Listed chronologically by date of filing, these eight civil suits

(the “Securities Claims”) are:

             a. Oduntan v. Joy Global Inc., No. 16-cv-1136, filed August 24, 2016, in
                the United States District Court for the Eastern District of Wisconsin;

                                                -5-

             Case 2:18-cv-02034-LA Filed 12/28/18 Page 5 of 32 Document 1
             b. Soffer v. Doheny, No. 16-cv-1148, filed August 26, 2016, in the United
                States District Court for the Eastern District of Wisconsin;

             c. Garfield v. Joy Global Inc., No. 16-cv-6588, filed on August 26, 2016,
                in the Milwaukee County Circuit Court in Wisconsin;

             d. Gordon v. Joy Global Inc., No. 16-cv-1153, filed August 26, 2016, in
                the United States District Court for the Eastern District of Wisconsin;

             e. Rote v. Joy Global Inc., No. 16-cv-1186, filed September 2, 2016, in
                the United States District Court for the Eastern District of Wisconsin;

             f. Tansey v. Joy Global Inc., No. 16-cv-1201, filed September 6, 2016, in
                the United States District Court for the Eastern District of Wisconsin;

             g. McGregor v. Joy Global Inc., No. 16-cv-1213, filed September 8,
                2016, in the United States District Court for the Eastern District of
                Wisconsin; and

             h. Duncan v. Joy Global Inc., No. 16-cv-1229, filed September 13, 2016,
                in the United States District Court for the Eastern District of
                Wisconsin.

       18.      Each of the Securities Claims named as defendants Joy Global Inc., Edward

Doheny (Joy Global’s CEO), John Hanson (Chair of Joy Global’s Board of Directors), and Joy

Global directors Steven Gerard, Mark Gliebe, John Gremp, Gale Klappa, Richard Loynd, P. Eric

Siegert, and James Tate. Several of the Securities Claims also named other defendants: KAC

was named in Soffer, Garfield, and McGregor; Komatsu Ltd. (KAC’s parent) was named in

Garfield and McGregor; Pine Solutions Inc. (a corporate vehicle used to effect the transaction)

was named in Soffer and McGregor; and Goldman Sachs and John Does 1-5 (employees at

Goldman Sachs) were named in McGregor.

       19.      All of the Securities Claims except Garfield alleged violations of Sections 14(a)

and 20(a) of the Securities Exchange Act of 1934, as well as SEC Rule 14a-9. Soffer also




                                                 -6-

             Case 2:18-cv-02034-LA Filed 12/28/18 Page 6 of 32 Document 1
alleged breach of fiduciary duty. Garfield, the sole state court action, exclusively alleged

breaches of various fiduciary duties.

       20.      All of the Securities Claims alleged that, by failing to disclose material

information in the proxy statements, Joy Global had deprived its shareholders of their right to

make an informed decision about whether to approve the company’s sale to KAC. Certain of the

Securities Claims further alleged that some Joy Global officers were conflicted and/or breached

their fiduciary duties to the shareholders because, among other reasons, they stood to receive

“golden parachutes” or other payments if the transaction were consummated.

       21.      Plaintiffs in the Securities Claims listed above (see supra, ¶ 17) sought to prevent

the transaction from occurring. Specifically, on September 15, 2016, the plaintiff in Oduntan

moved for a preliminary injunction, seeking to enjoin the shareholder vote on whether to approve

the transaction. Plaintiffs in several of the other six federal actions subsequently joined in the

Oduntan motion, and on September 23, 2016, the plaintiff in Garfield, the only case filed in state

court, likewise moved for a temporary injunction to enjoin the shareholder vote.

       22.      As part of an agreement to settle seven of the Securities Claims (i.e., all of the

suits except the Duncan suit, see supra, ¶ 17(a)-(g)), Joy Global filed agreed-upon additional

disclosures on September 29, 2016, and October 3, 2016. Joy Global further agreed to pay

confidential sums to plaintiffs’ counsel in these seven actions. Accordingly, on October 7, 2016,

the first seven Securities Claims were settled and dismissed with prejudice, pursuant to a

stipulated order, leaving only the Duncan action as a pending suit.

       23.      On October 19, 2016, Joy Global’s sale to KAC was approved at a special

meeting of Joy Global’s shareholders, and on April 5, 2017, the transaction closed.




                                                 -7-

             Case 2:18-cv-02034-LA Filed 12/28/18 Page 7 of 32 Document 1
       24.      Three weeks later, on April 26, 2017, the plaintiffs in the Duncan action filed an

Amended Complaint, alleging revised claims against Joy Global and various of its officers for

allegedly misleading statements and omissions in violation of Sections 14(a) and 20(a) of the

Securities Exchange Act of 1934 and SEC Rule 14a-9 thereunder. The Duncan plaintiffs further

alleged that certain of the individual defendants had breached their duties of loyalty and/or

situational fiduciary duties in connection with the transaction, and they demanded compensatory

and rescissory damages and other relief.

       25.      Following fully briefed motions to dismiss and extended negotiations, on

March 23, 2018, the Duncan plaintiffs and Joy Global filed before this Court a Notice of

Settlement, and on May 23, 2018, they followed up that Notice by filing a Stipulation of

Settlement, pursuant to which they confirmed Joy Global’s agreement to pay $20 million in full

and final resolution of the Duncan claims, inclusive of plaintiffs’ attorney fees and with no

admission of liability. This Court granted preliminary approval of the Duncan settlement on

September 14, 2018; Joy Global subsequently paid the $20 million settlement amount into

escrow pursuant to the Stipulation of Settlement; and on December 20, 2018, the Court approved

the Duncan settlement.

B.     The Underwriting of the Joy Global Insurance Policies

       26.      Like many publicly traded companies, prior to its sale to KAC, Joy Global

maintained a D&O liability insurance program to protect itself and its individual directors and

officers against the risk of securities claims. Joy Global shopped for and purchased its D&O

insurance, on an annual basis through policies with annual policy periods, with the active advice

and assistance of experienced and professional insurance brokers. At the time relevant to its sale

to KAC and the Securities Claims at issue here, Joy Global’s D&O policies had an annual



                                                -8-

             Case 2:18-cv-02034-LA Filed 12/28/18 Page 8 of 32 Document 1
renewal date of July 31, meaning that Joy Global needed to purchase new coverage to take effect

on July 31 each year for the ensuing 12 months.

        27.      Accordingly, on July 21, 2016, when Joy Global publicly announced that it had

agreed to its sale to KAC, it was only ten days away from its D&O insurance program’s annual

renewal date. In fact, by that date (July 21, 2016), CNA, Arch, and Travelers had already

committed to (i.e., “bound”) coverage for the upcoming 2016-2017 policy year, and to renew the

expiring coverage that CNA, Arch, and Travelers previously had issued for the 2015-2016 policy

year.

        28.      Because the insurance binder required Joy Global to report any material changes

in conditions, Joy Global informed CNA of the proposed transaction through its brokers at

Marsh LLC (“Marsh”), on July 21, 2016 (i.e., on the same day that Joy Global publicly

announced the transaction), and Joy Global asked CNA, Arch, and Travelers to confirm that they

would still issue the renewal coverage, as previously bound.

        29.      CNA declined. Specifically, on or around July 27, 2016, CNA expressed its

understanding and expectation that a securities claim would be asserted against Joy Global in

connection with the planned transaction (as is now typical, in connection with the planned sale of

nearly any publicly traded company in the United States), and CNA stated that it was aware of at

least seven law firms that were investigating and considering bringing such claims relating to the

sale of Joy Global to KAC. According to CNA, the announced sale thus represented a changed

circumstance (i.e., a heightened risk factor) that required different treatment or pricing than the

parties previously had discussed for the renewal of Joy Global’s D&O coverage.

        30.      Importantly, at no time during these renewal discussions did CNA indicate that it

was unwilling or unable to renew or extend Joy Global’s coverage because of its expectation that



                                                -9-

              Case 2:18-cv-02034-LA Filed 12/28/18 Page 9 of 32 Document 1
Joy Global would face a securities claim. Nor did CNA indicate at any point in these discussions

that it would not cover a securities claim relating to the announced transaction. On the contrary,

CNA made material representations to Joy Global, through Marsh, that actually and reasonably

induced Joy Global to believe that CNA would cover securities claims relating to the transaction,

either through its expiring 2015-2016 policy or through a 2016-2017 renewal.

        31.    Specifically, when a suggestion was made that Joy Global could submit to CNA,

under its then-expiring 2015-2016 D&O policy, a “notice of circumstance” regarding the

potential sale to KAC, CNA confirmed that it would accept such a “notice of circumstance”

under the expiring policy. The effect of such “notice of circumstance,” if provided by Joy

Global, would have been to trigger coverage, under the expiring 2015-2016 policy, for any

securities claim that might arise out of the announced sale later (i.e., even after expiration of the

2015-2016 policy period). If Joy Global were to choose this option, CNA indicated that it would

not issue a new limit of liability for the 2016-2017 policy year; instead, and for an additional

premium, it would only extend the otherwise-expiring policy for six months or until the close of

the sale.

        32.    In proposing this “notice of circumstance” solution, CNA indicated both that (a) it

considered the threat of securities claims relating to the acquisition sufficiently specific for a

“notice of circumstance” to be appropriate to “lock in” coverage under the expiring policy, and

(b) it considered the expiring policy, if extended (as CNA was proposing) through the date of

closing, to provide coverage for such claims. Otherwise, CNA’s proposal would have made no

sense and offered no solution to the specific risk that the parties were discussing: the risk of

securities claims arising from the announced sale to KAC.




                                                - 10 -

            Case 2:18-cv-02034-LA Filed 12/28/18 Page 10 of 32 Document 1
       33.     As an alternative to its “notice of circumstance” proposal, CNA indicated that if

Joy Global refrained from submitting a notice of circumstance under the expiring CNA policy

(i.e., so that expiring policy would not be exposed to transaction-related claims), then CNA

would be willing to renew its policy for the 2016-2017 policy year with a new coverage limit.

Under this proposal, however, CNA would require Joy Global to pay double its base premium:

$236,250 for a renewal of the expiring policy and another $236,250 for a “run-off endorsement”

that would extend, for an additional period of years, coverage for securities claims specifically

arising from Joy Global’s sale to KAC.

       34.     CNA led Joy Global and Marsh to believe, and Joy Global and Marsh did actually

and reasonably believe, that paying a 200% premium for a renewal policy plus a “run-off

endorsement” would provide Joy Global with coverage in the event of a securities claim arising

out of its sale to KAC, and CNA knew that Joy Global was seeking to renew its coverage (a)

with the expectation that it would soon be sold and (b) for the express and primary purpose of

securing coverage for transaction-related claims.

       35.     In reliance on CNA’s representations and in response to its proposals, Joy Global

chose not to submit a notice of circumstance under the expiring CNA policy and elected instead

to purchase from CNA, for a double premium, a new 2016-2017 policy with a “run-off

endorsement” (Endorsement No. 3) extending coverage for claims relating to the envisioned sale.

CNA thus issued Policy No. 28704981 to Joy Global, effective July 31, 2016 (the “CNA

Policy”). The CNA Policy, a true and correct copy of which is appended hereto as Exhibit A,

provides $10 million of coverage to Joy Global in excess of a $1.5 million self-insured retention.

       36.     The CNA Policy is written on a standard D&O insurance form, which CNA calls

its “Management Liability Policy” and markets and sells to public companies like Joy Global.



                                               - 11 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 11 of 32 Document 1
Through its marketing materials (including materials posted to its website and dated July 22,

2016), and in its efforts to lure policyholders, CNA warns customers like Joy Global that they are

“more likely than ever to be scrutinized for their actions and decisions. All too often, a

seemingly straight-forward business decision may result in litigation.” Because of these risks,

CNA urges companies like Joy Global to “consider whether their management liability policy

provides coverage that addresses the exposures they may encounter in the current marketplace.”

       37.     According to CNA, one of the highlights of its Management Liability Policy is

that it “include[s] broad definitions of claim and loss.” In its July 2016 promotional materials,

CNA does not caution, or even suggest, that its Management Liability Policy will not provide

indemnity coverage for acquisition-related claims, which is a substantial risk for a public

company like Joy Global and was the specific risk that both Joy Global and CNA expressly had

in mind when the CNA Policy was underwritten and sold to Joy Global.

       38.     CNA further touts its expertise in developing tailored insurance products

according to each client’s particular needs, stating in its marketing materials that it “develops

specific insurance products for its clients.”

       39.     Against the background of such representations, Joy Global purchased the CNA

Policy and entrusted CNA to protect it against the Securities Claims.

       40.     Defendants Arch and Travelers issued excess policies that follow form to the

CNA Policy for the same 2016-2017 policy year. Arch issued Policy No. DOX 9300349-02 (the

“Arch Policy”), a true and correct copy of which is appended hereto as Exhibit B, and Travelers

issued Policy No. 105653715 (the “Travelers Policy”), a true and correct copy of which is

appended hereto as Exhibit C. The Arch Policy provides $10 million of coverage in excess of

the limits of the CNA Policy, and the Travelers Policy provides $10 million of coverage in



                                                - 12 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 12 of 32 Document 1
excess of the limits of the Arch Policy. The Arch and Travelers Policies incorporate the same

terms and conditions of coverage as the CNA Policy.

        41.     At no time in the course of underwriting and issuing their respective policies did

either Arch or Travelers ever indicate to Joy Global that it took a materially different or narrower

view of the scope of coverage under its policy than CNA represented was available under the

CNA Policy. On the contrary, at all material times, Arch and Travelers have been content to

indicate that they agree with CNA’s representations and positions, even where they have not, or

may have not, responsibly inquired into or informed themselves about CNA’s representations or

positions.

C.      The CNA Policy

        42.     The CNA Policy provides that:

                The Insurer [CNA] shall pay on behalf of the Insured Entity [Joy
                Global] that Loss resulting from any Securities Claim first made
                against the Insured Entity during the Policy Period or Extended
                Reporting Period, if applicable, for a Wrongful Act.

Exhibit A, § I, at 1. Terms capitalized in the CNA Policy are defined in the CNA Policy.

        43.     “Loss” means, in relevant part:

                those amounts that the Insured Persons [or the Insured Entity] . . .
                are legally liable to pay as awards, settlements or judgments
                (including any award of pre-judgment and post-judgment interest
                on a covered judgment) and Defense Costs, Inquiry Costs,
                Shareholder Derivative Demand Investigation Costs and Books
                and Records Costs.

Exhibit A, § II, at 5.

        44.     “Securities Claim” means, in relevant part:

                a Claim made against any Insured:

                1.      alleging, arising out of, based upon or attributable to the
                purchase or sale or offer or solicitation of an offer to purchase or
                sell any securities of an Insured Entity; or

                                                  - 13 -

             Case 2:18-cv-02034-LA Filed 12/28/18 Page 13 of 32 Document 1
                 2.     brought by or on behalf of one or more security holders of
                 an Insured Entity in their capacity as such;

                 ....

Exhibit A, § II, at 7-8.

         45.     “Defense Costs” means:

                 reasonable fees, costs, [and] expenses . . . consented to by the
                 Insurer (such consent not to be unreasonably withheld or delayed)
                 and incurred by the Insureds in the investigation, adjustment,
                 defense or appeal of any covered Claim or incurred at the Insurer’s
                 request to assist the Insurer in investigating any covered
                 Claim . . . .

Exhibit A, § II, at 3.

        46.      “Wrongful Act” means, in relevant part:

                 any actual or alleged error misstatement, misleading statement, act,
                 omission, neglect or breach of duty committed or attempted by . . .
                 an Executive . . . or an Insured Entity . . . .”

Exhibit A, § II, at 9.

        47.      Like most standard-form D&O policies, the CNA Policy provides coverage to Joy

Global, not only for its own liabilities and defense costs resulting from “Securities Claims” (i.e.,

so-called “Side C” coverage, as provided here by the Policy’s Insuring Agreement 3), but also

for those of individual directors and officers whom the company indemnifies (i.e., so-called

“Side B” coverage, as provided here by the Policy’s Insuring Agreement 2). Specifically, the

policy states:

                 The Insurer shall pay on behalf of the Insured Entity that Loss for
                 which the Insured Entity has indemnified the Insured Persons [i.e.,
                 individual directors and officers] and which results from any Claim
                 first made against the Insured Persons during the Policy Period or
                 the Extended Reporting Period, if applicable, for a Wrongful Act.

Exhibit A, § I, at 1.



                                                - 14 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 14 of 32 Document 1
       48.     As indicated below (see infra, ¶¶ 55-77), the Insurers have refused to provide

coverage for any of the amounts that Joy Global has paid and agreed to pay to settle the

Securities Claims on the ground that the Securities Claims constitute, and constitute entirely, a

single integrated “Inadequate Consideration Claim.” The CNA Policy (and the Arch and

Travelers Policies, by following form) excludes from the definition of “Loss” that portion of any

judgment or settlement against an “Insured Entity” or “Insured Person” that constitutes an

“Inadequate Consideration Claim.” Specifically, the CNA Policy states, in relevant part:

               However, Loss (other than Defense Costs) shall not include:

                                          *    *    *    *

               vi. any amount of any judgment or settlement of any Inadequate
                   Consideration Claim other than Defense Costs . . . .

Exhibit A, § II, at 6 (emphasis added).

       49.     The CNA Policy defines “Inadequate Consideration Claim” to mean:

               that part of any Claim alleging that the price or consideration paid
               or proposed to be paid for the acquisition or completion of the
               acquisition of all or substantially all the ownership interest in or
               assets of an entity is inadequate.

Exhibit A, § II, at 4 (emphasis added).

       50.     As the foregoing indicates, the Policy’s definition of “Inadequate Consideration

Claim” excludes coverage only for [i] “that part of” [ii] any “Claim” [iii] “alleging that the price

or consideration paid or proposed to be paid” for an acquisition is “inadequate.” The

“Inadequate Consideration Claim” exclusion does not bar coverage (a) for any other parts of any

“Claim” or (b) for any “Claim” that does not “allege that the price or consideration paid or

proposed to be paid” for an acquisition is inadequate.

       51.     As the foregoing further indicates, the CNA Policy does not exclude coverage for

“Defense Costs” for an “Inadequate Consideration Claim.” In other words, even where a

                                               - 15 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 15 of 32 Document 1
“Claim” is properly excluded from coverage, in whole or in part, on the ground that it is an

“Inadequate Consideration Claim,” coverage is still provided for “Defense Costs” incurred in

connection with such “Inadequate Consideration Claim.” See Exhibit A, § II, at 6 (definition of

“Loss,” subparagraph vi).

        52.     The CNA Policy’s definition of “Inadequate Consideration Claim” incorporates

the Policy’s definition of “Claim,” which, in turn, is defined to mean, in relevant part, “any

civil . . . proceeding . . . alleging a Wrongful Act . . . .” Exhibit A, § II, at 2.

        53.     Accordingly, the CNA Policy provides that whether a “Claim” is, in whole or in

part, an “Inadequate Consideration Claim” turns on whether Joy Global or an “Executive” (i.e., a

Joy Global officer or director) “committed or attempted” the “Wrongful Act” of paying or

proposing to pay inadequate consideration for the acquisition of all or substantially all of the

ownership interest in or assets of another entity.

        54.     The CNA Policy also includes a manuscript endorsement (Endorsement No. 3),

entitled “Joy Global Inc. Run Off Period Endorsement.” This endorsement provides in relevant

part:

                [I]f there is a Takeover of the Named Insured during the Policy
                Period, either directly or indirectly, by Komatsu Ltd., then in
                consideration of an additional premium paid in the amount of
                $236,250.00 [i.e., 100% of the base premium] . . . the Policy shall
                be amended as follows:

                ...

                1. Run-Off Period

                This Policy shall be extended for a period commencing on the
                effective date of the Takeover of the Named Insured by Komatsu
                Ltd. and expiring six (6) years thereafter (hereinafter the “Run-Off
                Period”), but only with respect to:

                a. Claims first made against the Insureds during the Run-Off
                   Period for any actual or alleged:

                                                  - 16 -

           Case 2:18-cv-02034-LA Filed 12/28/18 Page 16 of 32 Document 1
                    i. Wrongful Act occurring prior to the effective date of such
                       Takeover; . . .

                and otherwise covered pursuant to the terms, conditions, and
                restrictions of this Policy.

Exhibit A, Endorsement No. 3.

D.     The Insurers’ Denial of Coverage

       55.      By emails sent by its insurance broker, Marsh LLC, Joy Global gave timely notice

to the Insurers of the Securities Claims promptly after each was filed and served.

       56.      In a letter to Joy Global dated November 8, 2016, CNA acknowledged coverage

under the CNA Policy for “Defense Costs” incurred by Joy Global in connection with the

Securities Claims but denied coverage for any and all liability in those actions, on the ground

that, taken as a whole, they constituted, in their entirety, an “Inadequate Consideration Claim.”

       57.       In this letter, CNA acknowledged that the plaintiffs in the Securities Claims

challenged Joy Global’s sale to KAC, in part, because “the Board agreed to preclusive deal

protection devices, including no-solicitation and matching rights provisions, and that the proxy

statement filed with the SEC in relation to the Proposed Merger is materially incomplete and

misleading.”

       58.      CNA’s November 8, 2016, letter identified three categories of allegations made

by the plaintiffs regarding the so-called “flawed process in negotiating the Proposed Merger.”

             a. First, plaintiffs alleged that Joy Global “push[ed] Komatsu to

                commit to certain post-close employee retention and compensation

                prior to signing the merger agreement,” and that “restricted stock

                and unrestricted stock units held by non-employee Board member

                will vest upon consummation of the Proposed Merger and that Joy



                                               - 17 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 17 of 32 Document 1
                Global’s CEO, Edward Doheny II., will receive a $6.6 million cash

                severance payment.”


             b. Second, plaintiffs alleged that Joy Global “determin[ed] not to

                contact any potential bidders aside from Komatsu . . . until after

                announcement of the Proposed Merger and establishment of the

                $75 million termination fee.”


             c. Third, plaintiffs alleged that Joy Global “instruct[ed] Goldman,

                Sachs & Co. . . . to utilize certain pessimistic forecasts, rather than

                the optimistic forecasts Joy Global’s management had previously

                prepared. . . . Goldman is also allegedly due to receive a success

                fee of $28.5 million contingent on completion of the Proposed

                Merger.”


       59.      Notwithstanding (a) the foregoing allegations; (b) the fact that the “Claims”

pleaded in the Securities Claims included claims for misrepresentation, nondisclosure, breaches

of fiduciary duty, and the like; (c) the fact that CNA sold the CNA Policy to Joy Global

expressly to protect Joy Global and its directors and officers from claims arising out of the

envisioned sale to KAC; and (d) the limited scope and inapplicable terms of the CNA Policy’s

“Inadequate Consideration Claim” exclusion, CNA’s November 8, 2016, letter deemed the entire

litigation (i.e., all eight Securities Claims and all claims within each of them) an “Inadequate

Consideration Claim” and thus, excluded from coverage under the Policy. CNA concluded: “the

Policy does not provide coverage for any judgement or settlement in this matter and instead will

only provide coverage for Defense Costs.”


                                                 - 18 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 18 of 32 Document 1
       60.     On June 19, 2017, CNA issued a further letter to Joy Global in which it

acknowledged receipt of the amended Duncan complaint (which, as noted above, had been filed

on April 26, 2017), and further acknowledged that the other seven Securities Claims had been

settled. In this letter, CNA recognized that, among their other assertions, the Duncan plaintiffs

alleged in their amended complaint that:

               on September 2, 2016, defendants issued a false and misleading
               Definitive Proxy Statement on Schedule 14(a) in order to secure
               shareholder support for the undervalued acquisition. Plaintiffs
               further allege that Defendants were forced to issue multiple
               supplemental Proxy disclosures on September 29 and October 3,
               2016 in an attempt to rectify the problems, but the final Proxy still
               woefully failed to provide full and fair disclosures to Joy Global
               stockholders.

       61.     CNA also recognized in its June 19, 2017, letter that the Duncan plaintiffs

“further allege that Joy Global executives received ‘golden parachutes’ and exorbitant

compensation on the date the merger closed.” In addition, CNA acknowledged that the relief

sought by the Duncan plaintiffs included “certification of the class, injunctive relief declaring the

Proxy false and misleading, and compensatory and rescissory damages, pre and post judgment

interest, attorney fees, expert fees and costs.”

       62.     Again, however, CNA labeled the Duncan litigation, in its entirety, an

“Inadequate Consideration Claim” under the terms of the Policy. CNA’s June 19, 2017, letter

concluded that “the Policy does not provide coverage for any judgement or settlement in this

matter,” just as CNA declined to indemnify Joy Global for any portion of the amounts it paid to

settle the seven Securities Claims other than Duncan, “and instead will only provide coverage for

Defense Costs.”

       63.     On or around August 11, 2017, Arch wrote to Joy Global, referencing CNA’s

June 19, 2017 letter, and adopting CNA’s coverage position as its own.

                                                   - 19 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 19 of 32 Document 1
       64.     On October 26, 2017, Joy Global wrote to CNA and asked it to reconsider its

coverage position, noting that by declining coverage for any judgment or settlement of the

Securities Claims, CNA had waived any consent rights it otherwise might have under the Policy

with respect to settlement issues, and further, had waived any requirement under the Policy that

Joy Global obtain CNA’s consent before settling Duncan or making any offer of settlement in

Duncan.

       65.     In a letter dated November 14, 2017, CNA responded to Joy Global by

withdrawing its disclaimer of coverage, reserving its rights, and acknowledging that the Duncan

amended complaint, as pleaded, asserted claims and sought relief potentially within the Policy’s

coverage. CNA acknowledged, for example, that the amended complaint sought “an award of

‘compensatory and/or rescissory damages against the defendants,’” thereby triggering potential

indemnity coverage, at a minimum, in respect to rescissory damages, as such damages are not

damages for inadequate consideration.

       66.     Thereafter, in reliance on CNA’s withdrawal of its disclaimer and

acknowledgment of potential indemnity coverage, Joy Global provided CNA with confidential

information regarding its damages analyses and settlement strategy, including by making its

defense counsel available to CNA, Arch, and Travelers for phone reports and hosting an in-

person meeting to allow the Insurers to hear a detailed litigation report directly from, and to pose

any questions that they had to, Joy Global’s Securities Claims defense counsel. In advance of

these discussions, Insurers signed a written Confidentiality Agreement agreeing, inter alia, not to

use any confidential defense information provided by Joy Global for purposes of “evaluating

whether or not insurance coverage is available” for the Securities Claims.




                                               - 20 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 20 of 32 Document 1
       67.     Joy Global also responded to CNA’s November 14, 2017, letter with an extensive

letter dated December 22, 2017, that once again urged CNA to affirmatively recognize its

contractual obligation to provide indemnity coverage for the Securities Claims, and that provided

a detailed rebuttal to CNA’s assertions in regard to why such coverage might not be available.

       68.     Over the course of the next two months, while the parties to the Duncan suit

awaited a ruling from this Court on Joy Global’s motion to dismiss the amended complaint, Joy

Global’s defense counsel and the Duncan plaintiffs’ counsel initiated exploratory settlement

discussions. Joy Global kept the Insurers apprised of these discussions, in an abundance of

caution and a spirit of cooperation.

       69.     On February 28, 2018, Joy Global requested that CNA, Arch, and Travelers

consent to a proposed settlement of the Duncan suit.

       70.     On or around March 7, 2018, CNA responded by disclaiming coverage for the

proposed settlement in full. CNA instructed Joy Global “to act as a prudent uninsured” with

respect to whether to settle the Duncan action on the terms proposed.

       71.     On or around March 8, 2018, Arch likewise disclaimed coverage for the proposed

Duncan settlement, agreeing with and adopting the coverage position set forth in CNA’s

coverage correspondence, including CNA’s March 7, 2018 letter.

       72.     On or around March 8, 2018, Travelers followed suit and similarly disclaimed

coverage for the proposed Duncan settlement, adopting the responses set forth in CNA’s

March 7, 2018, letter and Arch’s March 8, 2018, letter.

       73.     Despite the Insurers’ improper denial of coverage and refusal to consent to the

proposed Duncan settlement, in order to protect its interests, Joy Global agreed to the settlement




                                              - 21 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 21 of 32 Document 1
proposal of the Duncan plaintiffs, without any assurance that any of the Insurers would honor

their coverage obligations, and Joy Global continued to reserve its rights vis-à-vis the Insurers.

       74.     The Insurers’ denial of coverage is not supported by the language of the insurance

policies they issued, the terms of the underlying allegations in the Duncan action, or governing

Wisconsin law.

       75.     The Insurers’ denial of coverage is also irreconcilably inconsistent with CNA’s

prior acknowledgment of the potential for coverage due to, inter alia, the Duncan plaintiffs’

misrepresentation allegations and demand for rescissory damages. At the time of the Duncan

settlement, the terms and scope of the Duncan plaintiffs’ claims remained exactly as they had

been pleaded in the amended complaint. The Duncan “Claims” were thus exactly the same at

the time of settlement as they had been on November 14, 2017, when CNA had issued its letter

reversing its denial of coverage and acknowledging the potential for coverage for a judgment or

settlement in Duncan. There was, and remains, no basis for CNA to have reversed its position,

yet again, to deny all indemnity coverage.

       76.     In addition, in disclaiming coverage for the settlement, CNA improperly relied

upon and referenced confidential information disclosed to CNA at an in-person meeting with

defense counsel, in violation of the Confidentiality Agreement it had signed with Joy Global.

       77.     Further, and most disturbingly, the Insurers’ denial of coverage is directly at odds

with the representations, inducements, and assurances that CNA made at the time that it

underwrote and issued the CNA Policy with respect to the availability of coverage for the

proposed transaction. CNA indicated, and Joy Global understood, that it would be covered for

claims like the Securities Claims when it bought the Policy.




                                               - 22 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 22 of 32 Document 1
E.     CNA’s Refusal to Reimburse Reasonable Defense Costs

       78.     CNA has acknowledged that the Policy affords coverage for “Defense Costs”

incurred in the Securities Claims.

       79.     In order to defend itself in the Securities Actions, and consistent with common

practice in securities class action litigation, Joy Global hired two law firms: Arnold & Porter

Kaye Scholer LLP (“APKS”) as its primary defense counsel and Foley & Lardner LLP (“Foley”)

as its local counsel. In addition, Wachtell, Lipton, Rosen & Katz LLP (“Wachtell”) was

retained to represent the individual defendants named in the Duncan action.

       80.     On July 19, 2017, Joy Global identified these firms to CNA, along with the hourly

billing rates of the attorneys involved, and reported the defense costs incurred to date.

       81.     On August 8, 2017, CNA responded to Joy Global’s July 19, 2017, letter and

“consent[ed] to the retention of Arnold & Porter Kaye Scholer LLP; Wachtell, Lipton, Rosen &

Katz; and Foley & Lardner LLP at the rates described.”

       82.     Joy Global has periodically submitted invoices from these three law firms to CNA

for reimbursement of Defense Costs incurred in the Securities Claims. All Defense Costs that

Joy Global has submitted for reimbursement by CNA are for amounts that (a) exceed Joy

Global’s self-insured retention under the CNA Policy; (b) Joy Global has determined are

reasonable; and (c) Joy Global has paid itself, or is in the process of paying itself, irrespective of

whether CNA fully honors its contractual obligation to reimburse Defense Costs.

       83.     While CNA has reimbursed certain Defense Costs submitted by Joy Global, CNA

has refused to pay or reimburse hundreds of thousands of dollars of Joy Global’s Defense Costs.




                                                - 23 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 23 of 32 Document 1
                                           COUNT ONE

                                 DECLARATORY JUDGMENT
                                      (All Defendants)

       84.     Joy Global repeats and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       85.     An actual controversy exists between Joy Global, on one hand, and each of CNA,

Arch, and Travelers, on the other hand, concerning Joy Global’s legal rights and the Insurers’

respective legal obligations to pay on behalf of Joy Global, under the insurance policies that each

Insurer issued to Joy Global, the costs Joy Global has incurred and will continue to incur to

defend and resolve the Securities Claims, including without limitation the Duncan action.

       86.     Joy Global contends, without limitation, that all of its defense and settlement costs

in excess of its self-insured retention are covered under the Insurers’ policies and obligate the

Insurers to pay such costs on behalf of Joy Global. By contrast, each of CNA, Arch, and

Travelers contends that none of the costs of settling the Securities Claims are covered under their

respective policies, and CNA contends that only a portion of the costs of defending the Securities

Claims are covered under the CNA Policy.

       87.     This controversy is of sufficient immediacy to justify the issuance of a declaratory

judgment. The issuance of declaratory relief by this Court may terminate some of the existing

controversy between the parties.

       88.     Pursuant to 28 U.S.C. § 2201, other applicable law, and the inherent equitable

powers of this Court, Joy Global is entitled to a declaration of the rights and obligations of the

parties, including but not limited to a finding that Insurers are obligated to pay on behalf of Joy

Global all amounts, in excess of its self-insured retention, that it has incurred or may hereafter




                                               - 24 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 24 of 32 Document 1
incur as a result of the Securities Claims, including without limitation any and all such defense

and settlement payments.

                                           COUNT TWO

                               BREACH OF CONTRACT
                       WITH RESPECT TO INDEMNITY COVERAGE
                                   (All Defendants)

       89.     Joy Global repeats and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       90.     Each of the three insurance policies at issue in this case is a valid and enforceable

contract between Joy Global, on one hand, and CNA, Arch, or Travelers, respectively, on the

other hand.

       91.     Joy Global has complied fully with the terms and conditions of the insurance

policies and has performed all of its obligations under the policies.

       92.     Each of the Insurers has refused to pay or reimburse settlement costs that Joy

Global has incurred in the eight Securities Claims in excess of Joy Global’s self-insured

retention, and/or has repudiated or anticipatorily breached its obligation to pay such amounts,

including all amounts that Joy Global has paid to settle the eight Securities Claims, including

Duncan.

       93.     Each Insurer’s refusal to pay or indemnify settlement costs in the Securities

Claims constitutes a breach of the commitments that the Insurer made in the contract of

insurance that it sold and issued to Joy Global.

       94.     As a direct and proximate result of each Insurer’s breaches of its contract of

insurance with Joy Global, Joy Global has been deprived of the benefits of its liability insurance

coverage for which it paid substantial premiums.



                                               - 25 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 25 of 32 Document 1
        95.     As a direct and proximate result of each Insurer’s breaches of its contract of

insurance with Joy Global, Joy Global has incurred damages in an amount to be proven at trial

and that, with respect to each Insurer, exceed the amount required to invoke the jurisdiction of

this Court.

        96.     Joy Global has presented written notice of its claims for indemnity and the

amount of its claims for indemnity to each Insurer, and no Insurer has paid Joy Global’s claims

within 30 days of such notice. Further, no Insurer has reasonable proof that it is not responsible

for the payment demanded. Accordingly, pursuant to Wisconsin Statute § 628.46, Joy Global is

entitled to recover interest at a rate of at least 7.5 percent per year for the period starting 30 days

after Joy Global’s written notice until payment of the indemnity owed.

                                           COUNT THREE

                             BREACH OF CONTRACT
                    WITH RESPECT TO DEFENSE COSTS COVERAGE
                               (Defendant CNA Only)

        97.     Joy Global repeats and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

        98.     The insurance policy issued by CNA is a valid and enforceable contract between

Joy Global and CNA.

        99.     Joy Global has complied fully with the terms and conditions of the CNA Policy

and has performed all of its obligations under the CNA Policy.

        100.    CNA is obliged under the CNA Policy to pay “all reasonable fees, costs, [and]

expenses . . . consented to by the Insurer” in connection with the Securities Claims and is

forbidden by that same policy from unreasonably withholding consent to such fees, costs, and

expenses.



                                                 - 26 -

            Case 2:18-cv-02034-LA Filed 12/28/18 Page 26 of 32 Document 1
         101.   CNA has breached its obligations under the CNA Policy to fully pay Joy Global’s

reasonable defense costs in defending the Securities Claims.

         102.   As a result of CNA’s breaches of contract, Joy Global has incurred damages in an

amount to be proven at trial that exceeds the amount required to invoke the jurisdiction of this

Court.

         103.   Joy Global has presented written notice of the fact of its claim for defense costs

and the amount of its claim for defense costs to CNA, and CNA has not paid Joy Global’s claims

within 30 days of such notice. Further, CNA does not have reasonable proof that it is not

responsible for the payment demanded. Accordingly, pursuant to Wisconsin Statute § 628.46,

Joy Global is entitled to recover interest at a rate of at least 7.5 percent per year for the period

starting 30 days after Joy Global’s written notice until payment of the defense costs owed.

                                           COUNT FOUR

                        BREACH OF THE IMPLIED COVENANT OF
                           GOOD FAITH AND FAIR DEALING
                                (Defendant CNA Only)

         104.   Joy Global repeats and incorporates the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

         105.   The insurance policy issued by CNA is a valid and enforceable contract between

Joy Global and CNA.

         106.   Joy Global has complied fully with the terms and conditions of the CNA Policy

and has performed all of its obligations under the CNA Policy.

         107.   At all material times, CNA has had a duty to act fairly and in good faith toward

Joy Global in connection with the CNA Policy.

         108.   CNA’s obligation to act fairly and in good faith toward Joy Global requires CNA

to provide the coverage promised under the CNA Policy and that CNA represented and induced
                                                 - 27 -

           Case 2:18-cv-02034-LA Filed 12/28/18 Page 27 of 32 Document 1
Joy Global to believe it would have under the CNA Policy when it underwrote, issued, and sold

the Policy, including its Run-Off Endorsement, to Joy Global. CNA’s obligation to act fairly and

in good faith toward Joy Global also requires CNA to abide by its Confidentiality Agreement

with Joy Global.

       109.    CNA has breached its duty of good faith and fair dealing by wrongfully,

knowingly, and without a reasonable or fairly debatable basis refusing to provide the insurance

coverage that it promised, and that is due and owing, to Joy Global. In particular, and without

limitation, CNA:

           a. while negotiating the renewal of the CNA Policy, and in order to induce Joy

               Global to purchase the Policy, willfully concealed and/or misrepresented its now-

               revealed position that the CNA Policy does not provide indemnity coverage for

               acquisition-related litigation — a position that is contrary to both (i) the language

               of the CNA Policy and (ii) what CNA knew to be Joy Global’s understanding and

               expectation at the time of underwriting;


           b. changed its original coverage position from a denial of indemnity coverage to a

               reservation of rights, solely in order to induce Joy Global to provide sensitive and

               confidential information regarding its defense and settlement strategy;


           c. used Joy Global’s confidential and sensitive information regarding the defense

               and settlement of the Duncan action, which it obtained solely by withdrawing its

               original denial of indemnity coverage, to support its second and ultimate denial of

               coverage, in violation of the Confidentiality Agreement it signed with Joy Global;




                                               - 28 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 28 of 32 Document 1
           d. unreasonably reversed its coverage position a second time, reverting from its

               reservation of rights back to its original position (i.e., a complete denial of

               indemnity coverage) — promptly after the Duncan settlement was agreed in

               principle and tendered for coverage approval; once it had obtained confidential

               information by misleading Joy Global into expecting that at least some indemnity

               coverage would be provided; and notwithstanding that there had been no material

               change in the posture or substance of the Duncan case that could possibly justify a

               second reversal of its coverage position;


           e. in response to Joy Global’s repeated requests for cooperation and consent,

               delayed action unreasonably to risk prejudice to and pressure Joy Global in the

               Duncan litigation, such that Joy Global ultimately felt it needed to protect its own

               interests as if it were a “prudent uninsured;” and


           f. without any reasonable basis in fact or law, and for its own purposes and to its

               own advantage, knowingly took unreasonable positions concerning the coverage

               provided by the CNA Policy.


       110.    CNA committed these acts to enrich CNA and for the purpose of consciously

withholding from Joy Global the rights and benefits to which Joy Global is entitled under the

CNA Policy.

       111.    CNA’s actions are inconsistent with the reasonable expectations of its insured, are

contrary to established norms, practices and legal requirements related to insurance claims, are

contrary to the express terms of the CNA Policy and the Confidentiality Agreement between




                                                - 29 -

          Case 2:18-cv-02034-LA Filed 12/28/18 Page 29 of 32 Document 1
CNA and Joy Global, and constitute a breach of the implied covenant of good faith and fair

dealing.

       112.    As a direct and proximate result of CNA’s breaches and violations, Joy Global

has suffered and continues to suffer substantial damages, in an amount to be determined at trial

that exceeds the amount required to invoke the jurisdiction of this Court. Such damages include,

without limitation, amounts that should have been paid under the CNA Policy, damages for the

loss of use of funds, and damages to compensate Joy Global for the costs it has been forced to

incur in the costly effort to prove its entitlement to coverage.

                                     PRAYER FOR RELIEF

       WHEREFORE, Joy Global respectfully requests that this Court enter judgment in its

favor and against each Insurer as follows:

           a. declaring the parties’ respective rights and obligations under the insurance

               policies at issue and declaring further that each Insurer is obligated to pay on

               behalf of Joy Global all loss that Joy Global has incurred, or may hereafter incur,

               in connection with the Securities Claims, including all amounts incurred or to be

               incurred by Joy Global to defend, settle, or otherwise resolve the Securities

               Claims;


           b. awarding compensatory damages to Joy Global according to proof at trial,

               including without limitation (i) damages equivalent to the amount of the insurance

               proceeds that Insurers have wrongfully withheld from Joy Global and

               (ii) damages sufficient to compensate Joy Global for costs and losses incurred to

               prove its entitlement to coverage in the face of CNA’s breach of its duty of good

               faith and fair dealing;


                                                - 30 -

           Case 2:18-cv-02034-LA Filed 12/28/18 Page 30 of 32 Document 1
             c. awarding pre-judgment and post-judgment interest, including any and all interest

                due and owing under Wisconsin Statute § 628.46;


             d. awarding reasonable attorney fees and costs incurred in obtaining the benefits due

                under the CNA Policy;


             e. awarding pre-judgment and post-judgment interest on such attorney fees and

                costs; and


             f. awarding such further and other relief as the Court may deem just and proper.

                                        JURY DEMAND

      Joy Global demands a trial by jury on all issues so triable that are raised in this

Complaint.

      Dated this 28th day of December, 2018.




                                               - 31 -

        Case 2:18-cv-02034-LA Filed 12/28/18 Page 31 of 32 Document 1
                                            MICHAEL BEST & FRIEDRICH LLP



                                            By: s/Patricia L. Jenness
                                                Daniel J. Vaccaro, SBN 1018037
                                                Patricia L. Jenness, SBN 1082658
                                                djvaccaro@michaelbest.com
                                                pljenness@michaelbest.com
                                                100 E. Wisconsin Avenue, Suite 3300
                                                Milwaukee, WI 53202
                                                Ph.: 414-271-6560
                                                Fax: 414-277-0656

                                                           And

                                            COVINGTON & BURLING LLP
                                            Allan B. Moore
                                            One CityCenter
                                            850 Tenth Street, NW
                                            Washington, DC 20001
                                            Tel. (202) 662-5575
                                            Fax (202) 778-5581
                                            abmoore@cov.com

                                            Counsel for Plaintiff Joy Global, Inc.
                                            (n/k/a Komatsu Mining Corp.)


043102-0210\24898900.v1




                                       - 32 -

           Case 2:18-cv-02034-LA Filed 12/28/18 Page 32 of 32 Document 1
